Exhibit 10.7

 

 

May 31, 2015

 

PERSONAL AND CONFIDENTIAL

 

Geoff Parker

 

Re:          Separation and Release Agreement (the “Agreement”)

 

Dear Geoff:

 

This Agreement confirms the termination of your employment with Anacor
Pharmaceuticals, Inc. (the “Company”) and sets forth the agreement between you
and the Company with respect thereto.

 

The purpose of this Agreement is to establish an amicable arrangement for ending
your employment relationship, including releasing the Company and related
persons or entities from any claims and permitting you to receive separation pay
and related benefits.

 

You acknowledge that you are entering into this Agreement knowingly and
voluntarily.  It is customary in employment separation agreements for the
departing employee to release the employer from any possible claims, even if the
employer believes, as is the case here, that no such claims exist.  By entering
into this Agreement, the Company is not admitting in any way that it violated
any legal obligation that it owed to you.

 

With those understandings, you and the Company agree as follows:

 

1.                                      Separation Date.  Your employment with
the Company will end effective May 31, 2015 (the “Separation Date”).

 

2.                                      Accrued Amounts.  Regardless of whether
you enter into this Agreement with the Company, you are entitled to:

 

·                  any salary accrued to you through the Separation Date;

 

·                  all accrued but unused vacation time due to you through the
Separation Date; and

 

·                  reimbursement of any outstanding, reasonable business
expenses that you have incurred on the Company’s behalf through the Separation
Date, after the Company’s timely receipt of appropriate documentation pursuant
to the Company’s business expense reimbursement policy.

 

Payment of any such accrued salary and accrued but unused vacation time through
the Separation Date, net of taxes and required withholdings, will be paid to you
by check or wire

 

--------------------------------------------------------------------------------


 

transfer/direct deposit during the week of June 1, 2015.  By signing and
allowing to become effective this Agreement, you acknowledge that you have been
paid all salary and accrued but unused vacation time due to you in connection
with your employment.

 

You acknowledge that, except as expressly provided in this Agreement and with
respect to any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account), the Severance Benefits (as
described below), your equity incentive awards which are or become vested (as
described below) and the Consulting Agreement (as defined below), you have not
earned and will not receive from the Company any additional compensation,
severance, or benefits on or after the Separation Date.

 

3.                                      Consulting Agreement.  The Company is
offering to enter into a consulting agreement with you (attached hereto as Annex
II (the “Consulting Agreement”)) pursuant to which you would provide services to
the Company as a consultant.  To the extent you enter into the Consulting
Agreement, your “Continuous Service” (as such term is defined in the Company’s
2010 Equity Incentive Plan) will continue through the end of the Consulting
Period (as defined in the Consulting Agreement).

 

4.                                      Equity Incentive and Benefit Programs.

 

(a)                                 Stock Options.  Each outstanding
Company-issued stock option held by you  (each, an “Option”) that is vested as
of the Separation Date shall be exercisable until the date that is three
(3) months following the end of the Consulting Period in accordance with the
applicable terms and conditions governing such Option, after which time any
unexercised vested Options will be forfeited.  With respect to each outstanding
Option held by you that is not vested as of the Separation Date: (A) you hereby
waive your rights as to 50% of each such Option and, accordingly, such 50% of
each such Option shall be cancelled without consideration as of the Separation
Date (the “Waived Options”) and (B) the remaining 50% of each such Option shall
continue to vest in accordance with the applicable terms and conditions
governing such Option during the Consulting Period and, to the extent vested at
the end of the Consulting Period, each such Option shall be exercisable until
the date that is three (3) months following the end of the Consulting Period in
accordance with the applicable terms and conditions governing such Option, after
which time any unexercised vested Options will be forfeited.  All unvested
Options will be forfeited at the end of the Consulting Period.  You can obtain
information regarding your vested Options via the E*Trade Stock Plan Account
participant website.

 

(b)                                 RSUs and PSUs.  Your Company-issued
restricted stock units (“RSUs”) and performance-vesting restricted stock units
(“PSUs”) will continue to vest in accordance with the applicable terms and
conditions governing such RSUs and PSUs during the Consulting Period and will
cease to vest at the end of the Consulting Period.  All unvested RSUs and PSUs
will be forfeited at the end of the Consulting Period.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Equity Awards Generally.  Except as
provided above with respect to the Waived Options, your equity awards will
continue to be governed in all respects by the terms of the governing plan
documents and award agreements between you and the Company and you agree that
you shall remain subject to the Company’s Policy on Insider Trading amended
effective May 11, 2015 during the Consulting Period.

 

(d)                                 Benefit Programs.  All Company health
insurance benefit programs and coverages will terminate on the Separation Date. 
Information regarding continued health insurance benefits through COBRA will be
mailed to you under separate cover from TriNet, as will information about your
rights to unemployment insurance benefits through the California Employment
Development Department.  Should you have any questions regarding any benefit
program, you should contact TriNet’s Employee Solutions Center directly at
1.800.638.0461 or via email at employees@trinet.com.

 

5.                                      Severance Benefits.  In full
satisfaction of its obligations to you under the terms of the Change of Control
and Severance Agreement, dated as of September 13, 2010 (the “Change of Control
Agreement”), by and between you and the Company, and in exchange for your
signing and allowing to become effective this Agreement, the Company shall
provide you the following severance benefits (the “Severance Benefits”):

 

(a)                                 Severance Pay.  You will be paid severance
payments for nine (9) months following the Separation Date (such period, the
“Severance Period”) at a monthly rate equal to the base salary you were
receiving as of the Separation Date.  The severance payments will be paid on the
Company’s regular payroll dates with the first payment being made on the first
regular payroll date following the Effective Date.

 

(b)                                 Health Care Payments.  Following your timely
election of COBRA continuation coverage, the Company will pay the monthly COBRA
premium for you and your eligible dependents until the earlier of the
following:  (i) the last day of the Severance Period; or (ii) the date upon
which you are no longer eligible for COBRA benefits under applicable law. 
Notwithstanding the foregoing, if the Company determines in its sole discretion
that it cannot provide the foregoing COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would be required to pay to continue your group health coverage in effect on the
date of your termination (which amount shall be based on the premium for the
first month of COBRA coverage), which payments shall be made regardless of
whether you elect COBRA continuation coverage and will end on the earlier of
(x) the date upon which you obtain other employment or (y) the last day of the
Severance Period.

 

(c)                                  Tax Treatment.  The Company will make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent

 

3

--------------------------------------------------------------------------------


 

that it reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement will be
in amounts net of any such deductions or withholdings.  Nothing in this
Agreement will be construed to require the Company to make any payments to
compensate you for any adverse tax effect associated with any payments or
benefits or for any deduction or withholding from any payment or benefit.

 

6.                                      Confidentiality Agreement.

 

(a)                                 You represent that you have complied with
all of the terms of the Confidential Information and Invention Assignment
Agreement that you signed with the Company (the “Confidentiality Agreement”), a
copy of which is attached to this Agreement as Annex I, and you acknowledge and
agree that your confidentiality, nondisclosure, nonsolicitation and other
obligations under the Confidentiality Agreement will continue in effect and that
you must continue to comply with its terms.  You further acknowledge and agree
that by signing this Agreement, you are certifying and agreeing to the
provisions set forth in the Termination Certification attached as Exhibit C to
the Confidentiality Agreement.

 

(b)                                 You agree, to the fullest extent permitted
by law, to keep all Agreement-Related Information completely confidential. 
“Agreement-Related Information” means our discussions relating to this Agreement
and the existence and terms of this Agreement.  Notwithstanding the foregoing,
you may disclose Agreement-Related Information to your spouse, your attorney and
your financial advisors, and to them only provided that they first agree for the
benefit of the Company to keep Agreement-Related Information confidential. 
Nothing in this Section 6(b) will be construed to prevent you from disclosing
Agreement-Related Information to the extent required by a lawfully issued
subpoena or duly issued court order; provided that you provide the Company with
advance written notice and a reasonable opportunity to contest such subpoena or
court order.

 

(c)                                  Notwithstanding anything to the contrary
herein or in the Confidentiality Agreement, you have the right under federal law
to certain protections for cooperating with or reporting legal violations to the
Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations.  As such, nothing herein or in the
Confidentiality Agreement is intended to prohibit you from disclosing this
Agreement to, or from cooperating with or reporting violations to, the SEC or
any other such governmental entity or self-regulatory organization, and you may
do so without notifying the Company.

 

7.                                      Return of Property.  You confirm that,
to the best of your knowledge and except as may be required to perform services
under the Consulting Agreement, you have returned to the Company all Company
property, including, without limitation, computer equipment, software, keys and
access cards, credit cards, files and any documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships.  You also

 

4

--------------------------------------------------------------------------------


 

commit to deleting and finally purging any duplicates of files or documents that
may contain Company information from any computer or other device that remains
your property after the Separation Date, except as may be required to perform
services under the Consulting Agreement.  In the event that you discover that
you continue to retain any such property, you will return it to the Company
immediately.

 

8.                                      Release of Claims.  In consideration
for, among other terms, the Severance Benefits provided under Section 5 above,
to which you acknowledge you would otherwise not be entitled, you voluntarily
release and forever discharge each of the Company and TriNet HR Corporation,
their respective affiliated and related entities, their respective predecessors,
successors and assigns, their respective employee benefit plans and the
fiduciaries of such plans, and their respective current and former officers,
directors, shareholders, employees, attorneys, accountants and agents
(collectively referred to as the “Releasees”) from all claims, demands, debts,
damages and liabilities of every name and nature, known or unknown (“Claims”)
that, as of the date when you sign this Agreement, you have, ever had, now claim
to have or ever claimed to have had against any or all of the Releasees.  This
release includes, without limitation, all Claims:

 

·                  relating to your employment by and termination of employment
with the Company;

 

·                  of wrongful discharge or violation of public policy;

 

·                  of breach of contract;

 

·                  of defamation or other torts;

 

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of discrimination or
retaliation under the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and Title VII of the Civil Rights Act of 1964);

 

·                  under any other federal or state statute;

 

·                  for wages, bonuses, incentive compensation, stock, Options,
RSUs, PSUs, vacation pay or any other compensation or benefits; and

 

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees.

 

Notwithstanding the foregoing, the following are not included in the Claims and
shall not be released pursuant hereto (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter or bylaws of
the Company, or under applicable law; (ii) any rights which are not waivable as
a matter of law; and (iii) any claims for breach of this Agreement.  In
addition, nothing in this Agreement prevents you from filing, cooperating with,
or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California

 

5

--------------------------------------------------------------------------------


 

Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you are hereby waiving your right to
any monetary benefits from the Releasees in connection with any such claim,
charge or proceeding.  You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Releasees that are not included in the Claims.

 

You agree not to accept damages of any nature, other equitable or legal remedies
for your own benefit or attorney’s fees or costs from any of the Releasees with
respect to any Claim released by this Agreement.  As a material inducement to
the Company to enter into this Agreement, you represent that you have not
assigned any Claim to any third party.

 

In granting the release herein, you understand that this Agreement includes a
release of all claims known or unknown.  In giving this release, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code which reads as
follows:  “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”  You hereby expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to the release of any unknown or unsuspected claims
you may have against the Company.

 

9.                                      Nondisparagement.  You agree not to make
any disparaging or derogatory statements concerning the Company or any of its
affiliates or current or former officers, directors, shareholders, employees or
agents.  The Company agrees to instruct its officers not to disparage you. 
These nondisparagement obligations will not in any way affect your obligation or
the Company’s obligation to testify truthfully in any legal proceeding.  The
Company further agrees that its Human Resources Department will respond to
inquiries from your potential employers by providing only your starting and
ending employment dates and job title(s) and, if you request in writing,
confirming your salary upon separation.  You agree to direct any potential
employers or others inquiring about your employment status at the Company to
contact only the Company’s Human Resources Department and not any then-current
Company employees, officers, agents, or representatives.

 

10.                               Other Provisions.

 

(a)                                 No Duty to Mitigate.  You will not be
required to mitigate the amount of any payment contemplated by this Agreement
(whether by seeking new employment or in any other manner), nor shall any such
payment be reduced by any earnings that you may receive from any other source.

 

(b)                                 Termination and Return of Payments.  If you
breach any of your obligations under this Agreement or the Confidentiality
Agreement, in addition to any other legal or equitable remedies it may have for
such breach, the Company will have the right

 

6

--------------------------------------------------------------------------------


 

to terminate and recover its payments to you or for your benefit under this
Agreement.  The termination or recovery of such payments in the event of your
breach will not affect your continuing obligations under this Agreement.

 

(c)                                  Absence of Reliance.  In signing this
Agreement, you are not relying upon any promises or representations made by
anyone at or on behalf of the Company.

 

(d)                                 Acknowledgment.  In signing and allowing to
become effective this Agreement and except as provided herein, you hereby
represent that you have been paid all compensation owed and for all hours
worked, you have received all the leave and leave benefits and protections for
which you are eligible pursuant to the federal Family and Medical Leave Act, the
California Family Rights Act, or otherwise, and you have not suffered any
on-the-job injury for which you have not already filed a workers’ compensation
claim.

 

(e)                                  Severability.  If any term or provision of
this Agreement or the application thereof to any circumstance shall, in any
jurisdiction and to any extent, be invalid or unenforceable, such term or
provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions of this Agreement or the application of such
terms and provisions to circumstances other than those as to which it is held
invalid or unenforceable, and a suitable and equitable term or provision shall
be substituted therefor to carry out, insofar as may be valid and enforceable,
the intent and purpose of the invalid or unenforceable term or provision.

 

(f)                                   Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by you and by an authorized officer
of the Company (other than you).   No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(g)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California without reference to conflict of laws
provisions.

 

(h)                                 Section 409A.  This Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) so that none of the Severance Benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code and any ambiguities herein will be interpreted to so
comply.  You and the Company agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to you under Section 409A.  For
purposes of Section 409A of the Code, each severance payment or benefit provided
pursuant to Section 5 hereof is hereby

 

7

--------------------------------------------------------------------------------


 

designated as a separate payment or benefit and will not collectively be treated
as a single payment or benefit.

 

(i)                                     Arbitration.  You and the Company agree
to attempt to settle any disputes arising in connection with this Agreement
through good faith consultation.  In the event that you and the Company are not
able to resolve any such disputes within fifteen (15) days after notification in
writing to the other, you and the Company agree that any dispute or claim
arising out of or in connection with this Agreement will be finally settled by
binding arbitration in Santa Clara County, California in accordance with the
rules of the American Arbitration Association by one arbitrator mutually agreed
upon by the parties.  The arbitrator will apply California law, without
reference to rules of conflicts of law or rules of statutory arbitration, to the
resolution of any dispute.  Except as set forth in subparagraph (e) above, the
arbitrator shall not have authority to modify the terms of this Agreement.  The
Company shall pay the costs of the arbitration proceeding.  Each party shall,
unless otherwise determined by the arbitrator, bear its or his own attorneys’
fees and expenses, provided however that if you prevail in an arbitration
proceeding, the Company shall reimburse you for your reasonable attorneys’ fees
and costs.  Judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Notwithstanding the foregoing, the
Company and you may apply to any court of competent jurisdiction for preliminary
or interim equitable relief, or to compel arbitration in accordance with this
paragraph, without breach of this arbitration provision.

 

(j)                                    Entire Agreement.  This Agreement
constitutes the entire agreement between you and the Company.  This Agreement
supersedes the offer letter agreement between you and the Company, effective as
of September 22, 2010, the Change of Control Agreement, and any other agreements
or understandings between you and the Company in effect prior to the date of
this Agreement, except the Confidentiality Agreement and any other obligations
specifically preserved in this Agreement.

 

(k)                                 Time for Consideration; Effective Date.  You
acknowledge that you have been given the opportunity to consider this Agreement
for twenty-one (21) days before signing it (the “Consideration Period”).  To
accept this Agreement, you must return a signed original or a signed facsimile
or PDF copy of this Agreement so that it is received by the undersigned at or
before the expiration of the Consideration Period.  If you sign this Agreement
before the end of the Consideration Period, you acknowledge by signing this
Agreement that such decision was entirely voluntary and that you had the
opportunity to consider this Agreement for the entire Consideration Period.  You
are advised that you may consult with an attorney prior to signing this
Agreement.  For the period of seven (7) days after the date when you sign this
Agreement, you have the right to revoke this Agreement by written notice to the
undersigned.  For such a revocation to be effective, it must be delivered so
that it is received by the undersigned at or before the expiration of the seven
(7) day revocation period.  This Agreement will not become effective or
enforceable during the revocation period and you will not receive any Severance
Benefits under Section 5 hereof until after the expiration of

 

8

--------------------------------------------------------------------------------


 

the revocation period.  This Agreement will become effective on the first
business day following the expiration of the revocation period (the “Effective
Date”).

 

(l)                                     Counterparts.  This Agreement may be
executed in separate counterparts.  When all counterparts are signed, they will
be treated together as one and the same document.

 

*******

 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original or a facsimile or PDF copy of this Agreement within
the time period set forth above.

 

Anacor Pharmaceuticals, Inc.

 

 

By:

/s/ Ryan T. Sullivan

 

May 31, 2015

 

Name:

Ryan T. Sullivan

Date

 

Title:

SVP & General Counsel

 

 

9

--------------------------------------------------------------------------------


 

This is a legal document.  Your signature will commit you to its terms.  By
signing below, you acknowledge that you have carefully read and fully understand
all of the provisions of this Agreement and that you are voluntarily entering
into this Agreement.

 

 

/s/ Geoff Parker

 

5-31-15

Geoff Parker

 

Date

 

Attachment:         Confidential Information and Invention Assignment Agreement

Consulting Agreement

 

10

--------------------------------------------------------------------------------